Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2007

Anderson v. Keim
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3880




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Anderson v. Keim" (2007). 2007 Decisions. Paper 440.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/440


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-341                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 06-3880
                                ________________

                               RICKY ANDERSON

                                          v.

                                  AMY L. KEIM

                             Ricky Samuel Anderson,
                                                      Appellant

                    ____________________________________

                  On Appeal From the United States District Court
                     For the Western District of Pennsylvania
                            (D.C. Civ. No. 06-cv-00863)
                    District Judge: Honorable David S. Cercone
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   August 9, 2007

    Before: MCKEE, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                            (Filed: September 13, 2007)

                            _______________________

                                   OPINION
                            _______________________

PER CURIAM

     Ricky Anderson appeals from the District Court’s grant of judgment on the


                                         1
pleadings in favor of Appellee Amy L. Keim. Because we determine that the appeal lacks

arguable legal merit, we will dismiss it under 28 U.S.C. § 1915(e)(2)(B).

       While detained in a state facility, Anderson initiated this action in the District

Court against Keim, his former criminal defense attorney, seeking recovery under 42

U.S.C. § 1983. He alleges that Keim’s “misrepresentation” and “neglect[]” led to him

being refused bond, and asserts that Keim has violated his rights and the rights of his

child. (Compl. at 3.) He seeks an order awarding him ten million dollars, and requests

that Keim’s representation of him be terminated and that two judges involved with his

case before the state courts be “contact[ed] . . . about bond.” (Id. at 4.) Keim filed a

motion for judgment on the pleadings, asserting that Anderson did not allege that she had

acted under color of state law as required to state a cause of action under § 1983. (Mot.

for J. on the Pleadings at 3.)

       The District Court agreed with Keim and the magistrate judge to whom the case

had been referred, and entered judgment for Keim on the pleadings on the ground that

Keim did not act under color of state law. (Magistrate Judge’s Report and

Recommendation at 1; District Court’s Mem. Order at 2.) Anderson filed a timely notice

of appeal.

       His appeal is clearly meritless. A plaintiff cannot state a viable claim under § 1983

without alleging that the violation of federal rights of which he complains “was

committed by a person acting under color of state law.” See Harvey v. Plains Twp.

Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005). State-appointed criminal defense

                                              2
attorneys such as Keim do not act under color of state law. See Polk County v. Dodson,

454 U.S. 312, 319-25 (1981)(function of defense lawyer is “essentially . . . private” and

performed without “state office and authority,” even though lawyer is licensed by

government and even if he is employed by government as public defender).

       “[A] public defender does not act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.” Id. at

325. Anderson does not allege that Keim’s actions went beyond these traditional

functions, or that Keim had any connection with the state sufficient to show that she acted

under color of state law.

       Indisputably, Anderson’s § 1983 claim will not lie against Keim. Therefore, we

will dismiss this appeal under § 1915(e)(2).